THE      A-rrom             GENERAL
                      OF TEXAS
                  AU-TIN.    TEXAS   78711

                    November 9, 1965


Honorable Charles A. Allen            opinion NO. c-538
Criminal District Attorney
Harrison County                       Re:    Under the stated facts,
P. o. BOX 776                                whether the hospital bill
Marshall, Texas                              and the doctor bill of
                                             the person charged with
                                             an aS6aUlt to murder is
                                             the responsibility of
Dear Mr. Allen:                              Harrison County.

     Your letter requesting the opinion of this department on
the above~ stated question read6 in part as follows:

                  ,:"WhlleInvestigating a failure to stop
             and -glve:~lnformationafter an accident, a
             deputy sheriff called a highway patrolman
             and they subsequently located the vehicle
             believed to be the vehicle involved in the
             accident.   The deputy sheriff and the
             highway patrolman started to walk to a
            .house where the vehicle wa6 parked and
           ~.from a concealed place within the house, a
             man opened fire, shooting the deputy sheriff
             In the right chest, and while attempting to
             reload-the rifle, one of the officers shot
             the assailant, Seriously injuring him.

                  ."The officer radioed for an ambulance
             and .the assailant and the deputy sheriff
             were carried to the hospital.   The assail-
             ant was filed on for A66aUlt with Intent
             to Murder, and a hold wa6 placed on him
             at the hospital.   He was Subsequently in-
             dicted for AS6aUlt with Intent to Murder
             by the Grand Jury."

     Article 1037, Vernon's Code of Criminal Procedure, provides:

                  "Each county shall be liable for all
             expense incurred on account of the safe
             keeping of prisoners confined in jail or
             kept under guard, except prisoners brought
             from another county for safe keeping, or
                                 -257-I-
Hon. Charles A. Allen, page 2 (c-538)



             on habeas corpu6 or change of venue; in
             which case6, the county from which the
             prisoner is brought shall be liable for
             the expense of his safe keeping."

     This office held In Attorney General'6 Opinion O-IL708
(1942) that a county is liable for the necessary and reasonable
medical expenses of a prisoner during illness when the prisoner
is confined in .jail or under guard. The reasonableness, as well
as the just and proper amount of the charge6 for such medical
treatment is a matter to be determined by the Commissioner6
Court.
     Since the assailant, while In custody of the sheriff, was
in need of medical care, and 6UCh care wa6 furnished him, the
county became liable for hi6 safe keeping and should pay his
necessary medical expenses.

                     SUMMARY

             A County is responsible for the necessary
             hospital care and treatment by a doctor
             of a prisoner while in the custady of the
             sheriff.

                                        Yours very truly,

                                        wipGmER CARR
                                        Attorney General of Texas


                                           4if@dmjMU
                                        BY ’
                                           Roward M. Fender
                                           AsSiStant Attorney General

HMF:sss

APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
John Reeves
Gordon Cass
Robert E. Owen
John Banks

APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright

                               -2578-